Citation Nr: 0412416	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to an effective date, prior to June 20, 2000, 
for the assignment of a 70 percent evaluation for post-
traumatic stress disorder (PTSD) with major depression.

3.  Entitlement to an effective date, prior to June 20, 2000, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision, in 
which the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA) increased the rating 
assigned for PTSD from 50 percent to 70 percent, and awarded 
TDIU benefits, effective as of June 20, 2000; and from a 
September 2001 rating decision in which the RO denied 
entitlement to service connection for residuals of a back 
injury.

Procedural history

The veteran served on active duty from October 1966 to 
September 1968.

In June 1998, the veteran, through his attorney, filed a 
claim of entitlement to service connection for depression as 
secondary to his service-connected PTSD.  The RO denied this 
claim in a July 1999 rating decision.  The veteran disagreed 
with that rating decision and initiated an appeal, which was 
perfected by the submission of a substantive appeal in July 
2000.  In June 2000, the veteran requested entitlement to 
service connection for a back disability; he also claimed 
entitlement to TDIU benefits.  

In a January 2001 rating decision, the RO characterized the 
veteran's service-connected mental disorder as PTSD with 
major depression and awarded a 70 percent rating therefor, 
effective as of June 20, 2000; the RO also awarded TDIU 
benefits, again effective as of June 20, 2000.  In January 
2002, the veteran, through his representative, initiated an 
appeal of the effective date assigned by the RO with regard 
to both the 70 percent rating for service-connected PTSD with 
major depression, and TDIU benefits.  



In June 2003, the Board, in pertinent part, remanded that 
claim for the issuance of a Statement of the Case (SOC), 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  An 
SOC was issued in August 2003, and the veteran perfected his 
appeal of these matters by means of a substantive appeal in 
September 2003.

In September 2001, the RO denied entitlement to service 
connection for a back disability.  The veteran disagreed with 
that decision and initiated an appeal that was perfected with 
the timely submission of a substantive appeal in January 
2003.  In February 2003, the Board sought additional 
evidentiary development of this claim by means of a 
memorandum pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 
19.9(a)(2)].  Medical examination reports were obtained.  

The June 2003 Board remand, in addition to the development 
discussed above with regard to the veteran's claims of 
earlier effective dates, also requested that other due 
process concerns be addressed as to both those issues and the 
issue of entitlement to service connection for a back 
disability.  In Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs 327 F.3d 1339 
(Fed. Cir. 2003), promulgated after the Board's development 
action was initiated, the United States Court of Appeals for 
the Federal Circuit (CAFC) specifically noted that 38 C.F.R. 
§ 19(a)(2) (2003) was inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denied appellants a "review on appeal" 
when the Board considered additional evidence without 
remanding the case to the RO for initial consideration.  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  

The June 2003 Board remand in part sought to address these 
due process concerns.  A Supplemental Statement of the Case 
(SSOC) was issued by the RO in August 2003 with regard to the 
veteran's claims of earlier effective dates, and in January 
2004 with regard to his claim of entitlement to service 
connection for a back disability.  The veteran's VA claims 
folder has been returned to the Board for further appellate 
proceedings.

Clarification of issue on appeal

As noted above, the veteran perfected an appeal of the RO's 
July 1999 denial of his claim of entitlement to service 
connection for depression as secondary to service-connected 
PTSD by timely submission of a substantive appeal in July 
2000.  In its January 2001 rating decision, however, the RO 
characterized the veteran's service-connected mental 
disability as PTSD with major depression.  In essence, the 
RO, by so identifying the veteran's mental disability, 
determined that service connection for major depression was 
appropriate.  The veteran's claim of entitlement to service 
connection for major depression must be considered to have 
been granted in full, and there is no matter in dispute 
before the Board as to that claim.


FINDINGS OF FACT

1.  The veteran's current back disability was first 
manifested many years following his separation from service; 
it is not shown to be related to that service, to include any 
in-service back injury, and osteoarthritis was not manifested 
to a compensable degree during the first post service year.

2.  Entitlement to an increased rating for PTSD with major 
depression is first demonstrated subsequent to June 20, 2000.

3.  The veteran filed a formal claim of entitlement to TDIU 
benefits on June 20, 2000, without having filed an informal 
claim prior to that date.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, nor may degenerative joint disease of the 
lumbosacral spine be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2003).

2.  Entitlement to an effective date earlier than June 20, 
2000 for the award of a 70 percent rating for PTSD with major 
depression is not shown as a matter of law.  38 U.S.C.A. 
§§ 5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 
3.400(b) (2003); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  Entitlement to an effective date earlier than June 20, 
2000 for the award of TDIU benefits is not shown as a matter 
of law.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 
38 C.F.R. §§ 3.1(p), 3.151, 3.400(b) (2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of a back injury.  He is also claiming entitlement 
to an effective date prior to June 20, 2000 for the 
assignment of a 70 percent rating for PTSD with major 
depression, and for the assignment of TDIU benefits.  He 
specifically claims that he injured his back during service.  
He also claims, through his attorney, that he had filed a 
claim for increased compensation for his PTSD (and by 
inference a claim for TDIU benefits) prior to June 20, 2000, 
and in fact had been pursuing increased compensation for his 
service-connected mental disability since service connection 
was granted in 1995.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


Preliminary Matter: Duties to Notify & to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.


Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (CAVC) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The Board observes that the veteran was notified by 
correspondence from the RO following the RO's decisions in 
January 2001 and September 2001, by the SOC issued in 
December 2002 and the SSOC issued in January 2004 with regard 
to the back claim, and the SOC issued in August 2003 with 
regard to the earlier effective date claims, of the pertinent 
law and regulations, and of the particular deficiencies in 
the evidence with respect to his claims.  The Board notes 
that the December 2002 and August 2003 SOCs set forth the 
specific provisions of the VCAA.

More significantly, letters sent to the veteran in July 2003 
specifically informed him of the evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf as to both his claim of entitlement to service 
connection for a back disability, and his claims of 
entitlement to earlier effective dates.  
The letters explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate his claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  

The Board notes that the fact that the veteran's claims for 
earlier effective dates were reviewed by the RO in August 
2003 (as reflected by the SOC issued in that month) and that 
his claim of entitlement to service connection for a back 
disability was reviewed by the RO in January 2004 (as 
reflected by the SSOC issued in that month), subsequent to 
the July 2003 notification of the veteran of the evidence 
necessary to substantiate his claim, does not render the RO's 
notice invalid or inadequate.  

The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in 38 U.S.C.A. § 5103 shall be 
construed to prohibit the Secretary from making a decision on 
a claim before the expiration of the one-year period referred 
to in that subsection.  The Board finds that the veteran was 
notified properly of his statutory rights; the argument 
raised by the veteran's attorney that failure to notify the 
veteran of this new statute renders inadequate the notice 
furnished him does not warrant additional development in 
light of the provisions of the new legislation.  

In addition, the fact that the August 2003 Statement of the 
Case furnished to the veteran failed to specifically cite 
38 C.F.R. § 3.400(b)(2) does not, as the veteran's attorney 
alleges, require that the claim be remanded; review of that 
Statement of the Case shows that the proper standard for 
determination of effective dates was indeed set forth.


Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

As noted in the Introduction, the Board, by means of a 
memorandum issued in February 2003, sought additional 
development of the veteran's claim of entitlement to service 
connection for a back disability.  In particular, the Board 
requested that the examiner review the veteran's claims 
folder, examine the veteran, and provide a report that 
includes a current diagnosis of any low back disability and a 
medical opinion as to whether it was at least as likely as 
not that any such low back disability was related to the 
veteran's service.  

The VA examination was completed in April 2003, with the 
requested nexus opinions furnished in the resultant 
examination report.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The examination report will be discussed 
below.  

The Board notes, with regard to that examination, that the 
veteran's attorney alleges that the examination was 
"defective" because the RO failed to afford the veteran the 
benefit of 38 U.S.C.A. § 1154(b).  



As explained below, this provision does not raise any 
"combat presumption," but simply allows for lay testimony 
to be considered probative in situations in which the written 
documentation of events (e.g., a combat injury) may not have 
been possible due to combat circumstances.  The examination 
is not "defective" as a consequence of any failure to apply 
a so-called "presumption."

The Board also notes the attorney's contentions that 
"retrospective medical opinions" should have been obtained 
to determine if a rating greater than 50 percent was 
warranted for PTSD for the period between January 1995 and 
June 2000.  These contentions are without merit.  

The Board believes that it is a misreading of the VCAA to 
find that VA must obtain "retrospective medical opinions"; 
while the duty to assist requires that an examination 
reflecting current disability be undertaken, it is not 
mandated that medical opinions be solicited to ascertain the 
degree of impairment five years (or fifty years, for that 
matter) previously.  

In short, the Board finds that, with respect to this claim, 
all reasonable efforts have been made to assist the veteran 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  VA and private 
treatment records have been obtained; there is no indication 
that there exists any evidence that has a bearing on this 
case that has not been associated with the claims file.  

In addition, with regard to the veteran's claims of 
entitlement to earlier effective dates for the award of a 70 
percent disability rating for PTSD, and for TDIU benefits, 
the pertinent facts are not in dispute.  Resolution of the 
veteran's appeals is dependent on interpretation of the 
statutes and regulations regarding the effective date of an 
award of increased compensation.  As explained below, the 
issues of whether he is entitled to an earlier effective date 
for the 70 percent rating for PTSD, and for TDIU benefits, 
are dependent upon whether claims for those benefits were 
filed prior to June 20, 2000.  
That determination is dependent on the documents and evidence 
received by VA prior to the initiation of the veteran's 
current appeal.  No additional amount of development could 
alter the factual record in this case.  VA has no further 
duty, therefore, to notify the veteran of evidence needed to 
substantiate these claims, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
such evidence could conceivably exist.  Thus, no further 
assistance would aid him in substantiating the effective date 
claims before the Board at this time.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

In any event, the RO included with the statement of the case 
the requirements of the VCAA, including the responsibilities 
of VA and the veteran with respect to obtaining evidence.  
This statement of the case, as noted above, was furnished to 
the veteran in August 2003.

The Board additionally concludes that general due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2003).  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  He was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony.  He has chosen not 
to avail himself of these opportunities.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   


Entitlement to Service Connection for Residuals of a Back 
Injury

Criteria

General Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Certain enumerated diseases may be presumed to have been 
incurred in active service if manifested to a compensable 
degree within a specified amount of time (usually one year) 
after service separation.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  With 
regard to the instant case, a one-year presumption is 
accorded osteoarthritis; see 38 C.F.R. § 3.309(a) (2003).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  

Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2003); see Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The medical evidence demonstrates that the veteran currently 
has a back disability.  The report of the April 2003 VA 
examination indicates an impression of degenerative joint 
disease of the lumbosacral spine with acquired spinal 
stenosis with disc herniation.  
Medical evidence dated since 1995 likewise demonstrates the 
presence of a back disorder.  Accordingly, the Board finds 
that Hickson element (1), the current manifestation of the 
disability, is satisfied.

However, with regard to Hickson element (2), an in-service 
injury or disease, the Board notes that the veteran's service 
medical records do not indicate that he incurred any back 
injury while in service.  The reports of both his entrance 
and separation medical examinations indicate that his spine 
was clinically evaluated as normal on each occasion.  In 
particular, the separation examination report, dated in 
September 1968, does not reflect any in-service treatment 
for, or history of, an injury to the back or other back 
disability.  

Likewise, a report of medical history prepared by the veteran 
upon separation shows that he specifically denied having, or 
ever having had, either back trouble of any kind, or bone, 
joint, or other deformity.  While the service medical records 
show that he was accorded treatment for a left flank 
contusion in April 1967, the fact that records dated 
subsequently do not show continued treatment for this injury, 
and that no back problems were noted on separation, either by 
the veteran or on examination, leads the Board to conclude 
that, even if this injury were to the back (rather than to 
the ribs or "left flank"), it was transient in nature, and 
was not productive of a chronic disability; see 38 C.F.R. 
§ 3.303(b) (2003).

The veteran has contended that he injured his back while in 
Vietnam in 1968, and that he should be awarded service 
connection for back injury residuals under the "combat 
advantage rule."  Likewise, his attorney has alleged that 
the question as to whether the veteran incurred an in-service 
back injury should be evaluated under the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), which state 
that satisfactory lay or other evidence that an injury or 
disease was incurred in or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.


With regard to any so-called "combat advantage rule," the 
Board must point out that there is no such "rule"; no 
inherent advantage or presumption attaches to an injury or 
disease incurred in combat as to entitlement to service 
connection for such injury or disease, other than those 
presumptions set forth in the regulations and which pertain 
to the nature of the disease or injury, as opposed to the 
nature of the incurrence thereof.  The Board may accordingly 
presume that the veteran refers to the provisions cited by 
his attorney, as set forth above.  

The Board recognizes that injuries may be incurred in combat 
in circumstances in which the notation of such injuries in 
medical records may not be made; the purpose of 38 C.F.R. 
§ 3.304(d) is to accommodate such situations.  In such 
circumstances, VA is to accept other evidence, to include lay 
evidence, as proof that such injuries were incurred as 
described by the veteran.  This does not, however, mean that 
VA is simply to accept a lay statement as proof.  The 
regulation requires VA to accept lay statements as sufficient 
proof of in-service incurrence of an injury when such 
evidence is "satisfactory."  

The medical evidence is devoid of any other evidence of a 
back disability, or of back injury residuals; the service 
medical records do not show that the veteran complained of 
back problems following the purported injury, but to the 
contrary show that on separation he specifically denied 
having had a back problem.  Even if the Board were to accept 
the veteran's contentions as sufficient evidence of an in-
service back injury, it must be reiterated that any such 
injury was apparently transient in nature.

In brief, Hickson element (2), the in-service incurrence of a 
disease or injury, is not satisfied.  As discussed above, the 
preponderance of the evidence does not demonstrate that the 
veteran incurred an in-service back injury or that, if he 
did, it was other than transient in nature and having 
resolved without any residual disability.  It must again be 
reiterated that the report of the separation examination 
shows neither the presence of a back disability nor 
complaints by the veteran of back impairment, and that the 
report of medical history prepared in conjunction with that 
examination reflects that the veteran specifically denied the 
presence of any such disability.

In fact, even if the Board were to assume, for the purpose of 
this discussion only, that the veteran did incur an in-
service back injury, the medical evidence fails to 
demonstrate a nexus between any such assumed injury and his 
current disability.  It is acknowledged that the veteran, 
according to medical records dated since 1994, has alleged 
that his back symptoms have persisted since his period of 
service.  He is competent to relate his symptoms; however, he 
has not demonstrated that he has the requisite medical 
expertise to proffer medical opinions, such as that his 
current back disability is etiologically or causally related 
to his purported in-service injury.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  His contentions in 
this regard, as to a nexus between his service and his 
current back disability are, therefore, of no probative 
value.  

To the contrary, the record contains a medical conclusion by 
which the idea of a nexus between the veteran's current back 
disability and his military service is expressly rejected.  
The report of the April 2003 VA examination includes comments 
by the examiner to the effect that, following review of the 
veteran's claims file, there was no evidence of any back 
injury while in service and it is not likely that the 
veteran's present back problems are related to his military 
service.

In brief, the Board finds that Hickson element (3), a medical 
nexus, is not satisfied.

The Board also notes that the medical evidence first 
demonstrates the clinical presence of a back disability on or 
about 1994, or approximately 26 years following the veteran's 
separation from service.  Even if the degenerative joint 
disease later diagnosed had been diagnosed in 1994, the 
medical evidence would still fail to demonstrate that 
degenerative joint disease had been manifested to a 
compensable degree within one year after service separation 
(that is, by September 1969). 

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for back injury 
residuals.  That claim, accordingly, fails.


Entitlement to Earlier Effective Dates
Criteria
General Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 U.S.C.A. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).

Factual Background

The veteran filed a claim of entitlement to service 
connection for PTSD in January 1995.  Service connection for 
PTSD was granted by the RO in a June 1995 rating decision, 
with a 50 percent disability rating, effective from January 
25, 1995.  
In June 1996 the veteran requested an increased rating for 
PTSD; in an August 1996 rating action, the RO confirmed and 
continued the 50 percent disability rating that was in 
effect.
In March 1997, the veteran again requested an increased 
rating for his service-connected PTSD.  The RO denied this 
claim by means of a June 1997 rating decision.  In February 
1998 the veteran once again filed a claim for an increased 
rating for this disability; the RO confirmed and continued 
the 50 percent rating for that disability in May 1998.  In 
June 1998, notices of disagreement were filed with regard to 
both the June 1997 and May 1998 rating decisions.  A single 
statement of the case was issued, the appeal was perfected, 
and in April 1999 the Board denied a claim of entitlement to 
a rating greater than 50 percent for PTSD.

In June 1999, the veteran, through his attorney, requested 
entitlement to service connection for depression and 
dysthymia as secondary to his service-connected PTSD.  The RO 
denied this claim by means of a July 1999 rating decision.  
The veteran filed a notice of disagreement with that 
decision; following issuance of a statement of the case, his 
appeal was timely perfected with the submission of a 
substantive appeal.  

On June 20, 2000, the RO received a VA Form 21-4138, 
Statement in Support of Claim, in which the veteran, in 
pertinent part, indicated as follows:  "This is an informal 
claim for I.U. [individual unemployability] benefits.  I am 
unable to work because of my PTSD and back condition."  
Thereafter, both VA and private medical records dated in 1995 
and prior thereto were associated with the claims file, along 
with records pertaining to determinations by the Social 
Security Administration.  These records include the following 
pertinent documents:  A January 1994 application for Social 
Security benefits in which the veteran indicated that he was 
self-employed, and that because of his arthritis his work was 
impaired; a May 1994 decision by the Social Security 
Administration that the veteran was not eligible for 
Supplemental Security Income; a July 1994 statement from a 
private physician, to the effect that the veteran could not 
work due to his arthritis; a statement from an attorney, 
dated in July 1995 and prepared pursuant to a claim for 
Social Security benefits due to back disability; and an 
August 1995 decision by the Social Security Administration 
awarding the veteran benefits based on an inability to work 
due to low back disability.

The record also contains the report of a July 2000 VA 
examination in which PTSD was diagnosed; a Global Assessment 
of Functioning (GAF) score of 50 was indicated.  The examiner 
noted that the veteran also qualified for a diagnosis of 
major depression, that his mental health symptoms caused 
serious social and occupational impairments in his ability to 
function, and that he did not seem capable of maintaining 
employment.

In January 2001, the RO granted the veteran a 70 percent 
rating for his service-connected mental disability, now 
characterized as PTSD with major depression, effective as of 
June 20, 2000.  The RO also awarded the veteran TDIU benefits 
as of that date.


Analysis

Effective Date prior to June 20, 2000 for the Assignment of a 
70 percent Evaluation for PTSD with Major Depression

The question of entitlement to an increased rating for PTSD 
was adjudicated by the Board in April 1999, at which time the 
Board held that a disability rating greater than 50 percent 
was not appropriate.  This decision is final; see 38 U.S.C.A. 
§ 7104(b).  It therefore follows that any award of a rating 
for PTSD in excess of 50 percent cannot be made as of the 
date of that decision (April 18, 1999) or any date prior 
thereto.  The specific question before the Board, 
accordingly, is whether the evidence demonstrates that a 70 
percent rating for PTSD could be assigned pursuant to the 
provisions governing effective dates at any time between 
April 19, 1999 and June 19, 2000.

This question must be answered in the negative.  As is 
indicated from the above discussion, the evidence is devoid 
of records pertaining to treatment for PTSD during the period 
at issue; thus, it cannot be found that the medical evidence 
demonstrated that the veteran's PTSD (or PTSD with major 
depression) had increased in severity during that period.  
The medical evidence first demonstrates an increase in 
severity in July 2000, when the veteran underwent VA 
examination.  While the governing provisions stipulate that 
the effective date of an increase in compensation is 
whichever is the later of the date of application or the date 
that entitlement to increased compensation is shown, the RO 
in this case assigned an effective date of June 20, 2000 (the 
date of receipt of the claim) for the 70 percent rating for 
PTSD with major depression, rather than the later date of 
July 21, 2000 (the date of the examination).  Regardless of 
that decision by the RO, it remains uncontroverted that an 
effective date prior to June 20, 2000 cannot be assigned in 
this instance.

The veteran's attorney points out that the RO, by its 
recharacterization of the veteran's mental disability, in 
essence awarded service connection for major depression, and 
that the effective date for this award and concomitant 
increase should be the date of claim for service connection 
for major depression, which was made in June 1999.  This 
argument fails on several accounts.  

First, while the claim of entitlement to service connection 
for major depression was in fact filed in June 1999, the 
medical evidence first demonstrated that service connection 
was appropriate in July 2000, or more than one year following 
the date of claim.  In such circumstances, the appropriate 
effective date is the date that entitlement is shown, and not 
the date that the claim was received.  See 38 C.F.R. 
§ 3.400(0)(2).  

Second, it is apparent from the RO's actions that the 
veteran's mental disability is deemed to be a single 
disorder, which increased in severity as shown on the July 
2000 examination.  To find that PTSD and major depression 
were separate disabilities would constitute the pyramiding of 
symptoms, which is to be avoided; see 38 C.F.R. § 4.14.

Accordingly, under pertinent law and regulations, June 20, 
2000 is the appropriately assigned effective date for the 
award of a 70 percent for service-connected PTSD with major 
depression.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This 
effective date is assigned based on the law (38 U.S.C.A. 
§ 5110 ; 38 C.F.R. § 3.400) and the undisputed facts (the 
earliest date entitlement to increased compensation is 
shown).  



The veteran's claim for an earlier effective date for the 
award of a 70 percent rating for PTSD with major depression 
accordingly fails.


Effective Date prior to June 20, 2000 for the grant of a TDIU

It is undisputed that June 20, 2000 marks the date that the 
RO received a duly-executed VA Form 21-4138, Statement in 
Support of Claim, in which the veteran specifically requested 
entitlement to TDIU benefits.  The question that must be 
resolved is whether there are any claims of entitlement to 
TDIU benefits, either formal or informal, before June 20, 
2000.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).

Review of the record does not show that the veteran had filed 
a formal claim of entitlement to TDIU benefits prior to June 
20, 2000.  A statement from his attorney, dated July 17, 
2000, is identified as a "Formal Claim" for TDIU benefits, 
and was accompanied by a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, dated "6-11-00" but shown by date stamp to 
have been received by VA on July 19, 2000.  The Board must 
accordingly determine if an informal claim for TDIU benefits 
was filed prior to June 20, 2000.  

An informal claim, while not constituting a formal 
application for benefits, must nonetheless identify the 
benefit sought and an intent to apply for VA benefits.  See 
§ 3.155(a) (2003); see also Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).  In the instant case, the records dated prior to 
June 20, 2000, while reflecting that the veteran was 
unemployable, show that such status was deemed to be the 
product of his low back disability; more significantly, these 
records do not show that he either alleged that he was 
unemployable due to service-connected disabilities (his PTSD 
with major depression is his sole service-connected 
disability), or that he intended to apply for TDIU benefits.  

The Board believes that the earliest evidence of an intent on 
the part of the veteran to seek entitlement to TDIU benefits 
is the statement received from him by VA on June 20, 2000, in 
which he specifically indicated an intent to apply for 
individual unemployability.  No document dated prior to that 
date can be characterized as a claim, either formal or 
informal, for those benefits.   Accordingly, under pertinent 
law and regulations, June 20, 2000 is the appropriately 
assigned effective date of entitlement to TDIU benefits.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This effective date 
is assigned based on the law (38 U.S.C.A. § 5110 ; 38 C.F.R. 
§ 3.400) and the undisputed facts (no earlier claim was 
filed).  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) 
[an earlier effective date cannot be granted in the absence 
of statutory authority, which requires the filing of a 
claim].  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to an effective date, prior to June 20, 2000, for 
the assignment of a 70 percent disability rating for PTSD 
with major depression is denied.

Entitlement to an effective date, prior to June 20, 2000, for 
the grant of a TDIU is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



